DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 30 August 2019 and 7 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the tab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin (U.S. Patent Publication 2013/0008542).
Regarding Claim 18, Irwin discloses an irrigation valve comprising:
a body 200 defining an inlet 202 and outlet 204, and a valve seat 224 between the inlet and the outlet;
a diaphragm 700 mounted at the body to engage the valve seat to prevent flow from the inlet to the outlet and to move away from the valve seat to allow flow between the inlet and the outlet;
a pressure chamber 304 formed by the body and the diaphragm, the chamber controlling movement of the diaphragm depending on the pressure in the pressure chamber (Paragraph 79);
a solenoid 400 controlling the pressure in the pressure chamber (Paragraph 57);
a flow path 230 for fluid from the inlet to pass into the pressure chamber;
a filter 806 attached to the diaphragm to filter debris from fluid flowing into the flow path, the filter moving with the diaphragm (Paragraph 67);

the scrubber having at least one outward biased member 842, the member being manually movable by a user from a locked position with the body to an unlocked position relative to the body (FIG. 1B, 1E, 1F; Paragraph 57, 59, 60, 63-69, and 79-83).
Regarding Claim 19, Irwin discloses the body comprises a support 284 to mount the scrubber (FIG. 1E, 1F; Paragraph 67).
Regarding Claim 20, Irwin discloses the support defines a socket 280 to receive at least a portion of the scrubber (FIG. 1E, 1F; Paragraph 67).
Regarding Claim 21, Irwin discloses the socket includes a ledge (top of clip 284) and the at least one outward biased member of the scrubber engages the ledge when installed in the socket (FIG. 1E, 1F; Paragraph 67).
Regarding Claim 22, Irwin discloses the at least one outward biased member of the scrubber naturally biases toward the ledge (the scrubber and more specifically the fingers are held in place by the socket which has the ledge, the fingers inevitably press back against the clip and more specifically the ledge of the clip) (FIG. 1E, 1F; Paragraph 67).
Regarding Claim 23, Irwin discloses the at least one outward biased member of the scrubber includes a tab (at the outward extension of nubs 842b) to be engaged manually to unlatch the at least one outward biased member from the ledge to enable removal of the scrubber from the socket (in order to remove the scrubber 840, one would grasp the scrubber just below the nubs) (FIG. 1E, 1F).
Regarding Claim 24, Irwin discloses the tab is arcuately elongated and longitudinally elongated to provide a prominent surface for a user to manually unlatch the scrubber from the socket (FIG. 1E, 1F).
Regarding Claim 25, Irwin discloses the scrubber includes a protrusion (the bottom portion of the scrubber 840 below where the scrubber is held in place by the clips) that seats in a complementary 
Regarding Claim 26, Irwin discloses the tab is arcuately elongated and longitudinally elongated to provide a prominent surface for a user to manually unlatch the scrubber from the socket (FIG. 1E, 1F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753